Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the initial office action based on the application filed on 3/23/2020. Claims 1-9, 11-14, 16-17, 21-29 as amended and currently stand are considered here.

Information Disclosure Statement
The Information Disclosure Statements filed on 8/3/2020 and 8/21/2020 have been considered. 

Oath/Declaration
The oath or declaration filed on 3/23/2020 is acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-7 and 29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balakrishnan et al (US 2017/0287902; Balakrishnan hereinafter).

With regard to claim 26, Balakrishnan discloses an integrated circuit (IC) structure 400/500 (e.g. Fig.26 with corresponding texts) comprising: 
a fin structure 210/220 (para[0153]) including a bottom portion 210 and a top portion 220 above the bottom portion, the bottom and top portions including semiconductor material (para[0153]); and 
a diode 500 including a bottom region 210 associated with at least the bottom portion of the fin structure 210/220, the bottom region comprising one of n-type and p-type dopant (para[0153]), 
a top region 220 associated with at least the top portion of the fin structure 210/220, the top region comprising the other of n-type and p-type dopant (para[0153]), 
a bottom terminal 130 (para[0085]; bottom anode/cathode) electrically connected to the bottom region 210, and 
a top terminal 226 (para[0153]) electrically connected to the top region 220.  

With regard to claim 28, Balakrishnan discloses the IC structure of claim 26, further comprising a transistor device 400 (para[0151]) associated with a top or bottom portion of another fin structure 200 (para[0151]) that is adjacent to the fin structure 210/220.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al (US 2017/0287902; Balakrishnan hereinafter) in view of Ohashi (US 2010/0163821; Ohashi hereinafter).

. 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al (US 2017/0287902; Balakrishnan hereinafter) in view of Balakrishnan et al (US 10,079,228; Balakrishnan 1 hereinafter).

With regard to claim 29, Balakrishnan discloses the IC structure of claim 26, with the exception of wherein the bottom portion of the fin structure comprises a first Group III-V semiconductor material, and the top portion of the fin structure comprises a second Group III-V semiconductor material that is compositionally distinct from the first Group III-V semiconductor material. However, e.g. Fig.3A of Balakrishnan discloses wherein the bottom portion of the fin structure 20a comprises a first Group III-V semiconductor material (col.6, line 29), and the top portion of the fin structure 25a comprises a second Group III-V semiconductor material (col.6, line 29) that is compositionally distinct from the first Group III-V semiconductor material. Please note that Balakrishnan shows the fin structure but Balakrishnan 1 discloses III-V material for diodes. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute Balakrishnan 1’s III-V material with Balakrishnan semiconductor material as they are equivalent and could provide predictable results. 




Allowable Subject Matter
Claims 3, 5, and 29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.

Claims 1-2, 8, 9, 11-17 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1-2, 8, 9, 11-15 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 that recites a bottom transistor associated with the bottom portion of the fin structure; a top transistor above the bottom transistor and associated with the top portion of the fin structure; and a vertical diode including a bottom region associated with at least the bottom portion of the fin structure in combination with other elements of the claim 1.

Claims 16-17 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 16 that recites a bottom transistor associated with the bottom portion of the first fin structure; a top transistor above the bottom transistor and associated with the top portion of the first fin structure; and a vertical diode in combination with other elements of the claim 16.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM U AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on Increased Flex Schedule. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELIM U AHMED/Primary Examiner, Art Unit 2896